UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-1307


In Re: CATHERINE DENISE RANDOLPH,

                Appellant.




Appeal from the United States District Court for the District of
Maryland, at Baltimore. Richard D. Bennett, District Judge; J.
Frederick Motz, Senior District Judge. (1:15-mc-00369)


Submitted:   September 13, 2016        Decided:   September 16, 2016


Before TRAXLER, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Catherine Denise Randolph, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Catherine Denise Randolph appeals the district court’s orders

returning    her   complaints    because   the    complaints   were    not   in

compliance with the prefiling injunction.            We have reviewed the

record and find no reversible error.         Accordingly, we deny leave

to proceed in forma pauperis and dismiss the appeal.               We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the   materials    before   this    court    and

argument would not aid the decisional process.

                                                                     DISMISSED




                                       2